Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1, 3, 9-11, 13, 18-20, 23-26 have been amended; support for claims 1 and 20 is found in original claims 8 and 22; claims 3, 9-11, 18, 19, 23-26 have been amended the dependency, grammaticism, and overcome 112b issues of office action 11/12/2020. Claim 13 is supported by original claim 14.
Claims 8, 14, 22 have been cancelled.
Claims 2, 29-33 have previously been indicated as allowable subject matter.
Claims 1-7, 9-13, 15-21, 23-37 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a solid substrate based on carbon fibres, said substrate having, on one of its faces, said mat of carbon nanotubes, wherein said substrate is impregnated, on the face opposite the CNT mat, by at least one hydrophobic agent, and/or the face opposite the CNT mat is hydrophobic or coated with a film comprising at least one hydrophobic agent”.  There are different substrates discussed within the claim and it is unclear as to which said substrate is referred to in the third instance of substrate, is it the solid substrate or the substrate having on one of the faces.
Claims 21, 23-26 are rejected for dependency


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-13-17, 20, 21- 27, 28, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 8,333,948 B2), related to WO 2006/080702 A1 cited by applicant in view of Thomas et al. (US 2017/0237078 A1).

As to claims 1 and 20, Pak et al. teaches a gas diffusion layer in a PEMFC of a multilayered structure including a mat of carbon nanotubes (“CNTs”) defining at least one face of a structure and attached to a backing substrate. The structure includes primary and secondary nanotubes. The average diameter of the primary carbon nanotubes may be in the range of 10 -200 nm. Tertiary nanotubes may be in the range of 2-20 nm, which overlaps with the recited “less than or equal to 20 nm” (col. 8, lines 21-62). The backing substrate, which is 
Pak et al. has been discussed above, and however, does not clearly teach a layer of carbon fibers including a hydrophobic agent. 
Thomas et al. teaches treating a carbon substrate including impregnating the carbon substrate with a fluorinated copolymer of tetrafluoroethylene and perfluoromethoxy dioxole (copolymer of tetrafluoroethylene or perfluoroalkoxy) (as to claims 9-11, 15, 23-24). Such substrate may be used as a gas diffusion layer in a fuel cell (Abstract; [0018] - [0020]; [0032] -[0035]). At the end of drying the carbon substrate comprises from 0.5% to 25% of fluorinated polymer, and more advantageously from 2.5 to 10 wt % [0041] (applies to claims 13, 16-18). The carbon substrate may be impregnated according to four different methods [0048] - [0053]. Power density may be increased as shown in Fig. 1 as a result of undergoing hydrophobic treatment.
It would have been obvious to one having ordinary skill in the art to have applied the teachings of Thomas et al. to that of Pak et al. in order to have improved the electrical properties of the gas diffusion layer. Moreover, since Thomas et al. teaches impregnation of the carbon fiber layer with a hydrophobic agent, it would have been obvious to one having ordinary skill through routine experimentation to have controlled the depth of impregnation or applied a fluorinated polymer coating to either face surface to provide superior properties of the gas diffusion layer as taught by Thomas et al.
Regarding claims 3 and 4, Pak et al. teaches the density of CNTs may be in the range of 107-1012 nano tube s/cm2, which overlaps with the recited “greater than or equal to 1011 CNT per cm2.”

claims 5-7, Pak et al. teaches that the length of the nanotubes depends on the space available in the porous substrate, but is typically in the range of 0.01 - 100 m, and may be 0.1 - 20 m, which falls within the claimed ranges of “between 1 and 200 m,” “between 5 and 100 m,” and “between 5 and 50 m.”

As to claims 12 and 21, Pak et al. teaches the nanotube structure with ultra-high surface area and ultra-high density catalytic nanoparticles assembled into an electrode assembly sandwiching a proton exchange membrane layer as illustrated in FIG. 13, and two mats defining two opposite faces of the structure (col. 20, line 61 to col. 21, line 9).

As to claims 13, 27 and 28, Pak et al. teaches a substrate based on carbon fibers, and a layer based on carbon fibers borne by at least one of the faces of the substrate, comprising less than 30% by weight of hydrophobic agent (col. 3, line 50 - 59). While Pak et al. does not specifically teach the use of a hydrophobic agent, it is noted that the expression “less than 30% by weight of hydrophobic agent” or “less than 10% by weight of hydrophobic agent” would include 0%, and therefore, the claimed limitation has been met. Regarding claim 28, the expression “the layer based on carbon fibers borne by at least one of the faces of said substrate is free of hydrophobic agent” is met by Pak et al. as a hydrophobic agent is not specifically taught.

As to claims 34-37, Pak et al. teaches a proton exchange member fuel cell comprised of a cathode including a multilayer structure wherein the CNTs structures are positioned in contact with the active layer of the electrode (col. 20, line 61 to col. 21, line 18;

.

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
Applicants argument is that Thomas do not describe the combining a CNT mat with a hydophobially treated support.  Applicant states that Thomas describes a method of treating a carbon substrate with hydrophobic material but the substrate is not a CNT mat as is claimed.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, applying the hydrophobic material by Thomas is taught to increase the power density thus there being a reason to combine the references and come to the present claimed invention. 
Applicant argues that page 6 lines 10-19, teaches that it would not be obvious to combine a CNT mat with a hydrophobic treatment because of the process of growing a CNT mat involves high temperature and the perfluropolymer would degrade a high temperatures.
However Thomas impregnates the carbon substrate at 15-35 C, so the application of the fluorinated polymer would be done at 15-35C and not at the temperatures of Pak




Allowable Subject Matter
Claims 2 and 29-33 have previously been indicated as allowable subject matter (see office action of 11/12/2020).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727